UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4152



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JODY SCOTT CALLOWAY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.  Lacy H. Thornburg,
District Judge. (CR-00-160)


Submitted:   December 18, 2003            Decided:   January 15, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles L. Morgan, Jr., Charlotte, North Carolina, for Appellant.
Robert J. Conrad, Jr., United States Attorney, Kenneth M. Smith,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jody Scott Calloway pled guilty to bank larceny, 18

U.S.C. §§ 2113(c), 2 (2000), and money laundering, 18 U.S.C.A.

§§ 1956(h), 2 (West 2000 & Supp. 2003).        The district court imposed

a sentence of seventy-eight months. Calloway appeals the sentence,

arguing that the district court abused its discretion when it

refused to depart below the guideline range pursuant to U.S.

Sentencing Guidelines Manual § 5K2.0, p.s. (2002).            We dismiss.

           At sentencing, Calloway proffered a variety of factors

that he believed warranted a downward departure.               The district

court decided not to depart.              In this circumstance, we lack

jurisdiction to review the district court’s decision unless it

resulted from a mistaken belief that the court lacked the authority

to depart.      United States v. Matthews, 209 F.3d 338, 352-53 (4th

Cir. 2000); United States v. Bayerle, 898 F.2d 28, 30 (4th Cir.

1990).    There is no indication here that the court failed to

recognize its authority to depart.

           We therefore dismiss the appeal for lack of jurisdiction.

We   dispense    with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   DISMISSED




                                   - 2 -